United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.B., Appellant
and
DEPARTMENT OF THE NAVY, AVIATION
SUPPLY OFFICE, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2137
Issued: February 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2008 appellant, through his representative, filed a timely appeal from the
May 8, 2008 merit decision of the Office of Workers’ Compensation Programs’ hearing
representative, which affirmed a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant has more than a 45 percent impairment of his right index
finger.
FACTUAL HISTORY
On February 14, 1991 appellant, then a 37-year-old forklift operator, broke his right
index finger in the performance of duty: “While disposing of furniture into scrap truck, table hit
right hand.” He was diagnosed with a nail avulsion, laceration and distal tuft fracture. The
Office accepted appellant’s claim for fracture of the right index finger.

On April 16, 2002 appellant filed a claim for a schedule award. Through his
representative, he submitted a November 1, 2002 impairment evaluation by Dr. Nicholas P.
Diamond, an osteopath, who reported distal interphalangeal (DIP) extension-flexion from 0 to 15
degrees, proximal interphalangeal (PIP) extension-flexion from 0 to 100 degrees and metacarpal
phalangeal (MP) extension-flexion from -20 to 90 degrees. Dr. Diamond also reported grip
strength testing. He noted decreased sensory examination involving the right index finger and
gross motor strength of 4+/5 involving the right pronators. Dr. Diamond calculated a 40 percent
impairment of the right upper extremity due to loss of motion in the right index finger, radial and
ulnar sensory deficits in the right index finger and motor strength deficit in the right pronators,
right grip strength deficit and a pain-related impairment.
On December 5, 2002 an Office medical adviser reviewed Dr. Diamond’s findings. He
noted that the injury did not involve other digits or extend into the hand or upper extremity. The
Office medical adviser agreed with Dr. Diamond’s rating for loss of finger motion. But grip
strength, he explained, could not be rated in the presence of decreased motion and because only
the index finger was injured, the medical adviser determined impairment for transverse and
longitudinal sensory loss in the index finger based on the percentage of digit length involved.
Combining loss of motion with sensory loss of the ulnar nerve with sensory loss of the radial
nerve, the medical adviser calculated that appellant had a 45 percent total impairment of the right
index finger.
On January 22, 2003 the Office issued a schedule award for a 45 percent impairment of
the right index finger.
Appellant, through his representative, requested an oral hearing before an Office hearing
representative. A hearing was held on September 24, 2003. On December 15, 2003 an Office
hearing representative affirmed the schedule award. The Office reissued this decision on
November 1, 2004.
Appellant again requested an oral hearing, which was held on
March 26, 2008.
In a decision dated May 8, 2008, an Office hearing representative affirmed the
November 1, 2004 decision. He found that the Office medical adviser properly calculated
appellant’s impairment from Dr. Diamond’s findings on examination.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association’s Guides to the Evaluation of Permanent Impairment.2

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

2

Where the residuals of an injury to a member of the body specified in the schedule extend
into an adjoining area of a member also enumerated in the schedule, such as an injury of a finger
into the hand, of a hand into the arm or of a foot into the leg, the schedule award should be made
on the basis of the percentage loss of use of the larger member.3
ANALYSIS
There is no dispute over the impairment due to loss of motion in the right index finger.
The Office medical adviser agreed with the rating given by Dr. Diamond, the osteopath.
Extension-flexion from 0 to 15 degrees in the DIP joint represents digital impairment between 26
and 31 percent.4 Dr. Diamond reported 28 percent. Extension-flexion from 0 to 100 degrees in
the PIP joint represents no impairment.5 Extension-flexion from -20 to 90 degrees in the MP
joint also represents no impairment.6
Dr. Diamond determined sensory loss by referring to Table 16-15, page 492. This table
is for compressions or lesions of the major peripheral nerves from the hand to the thoracocervical
region. Appellant’s injury-related sensory loss is confined to the right index finger. Therefore,
as the Office medical adviser reported, Table 16-7, page 448, is appropriate. Dr. Diamond
reported that sensory examination involving the right index finger was “decreased.” This brief
description does not allow a proper application of the A.M.A., Guides. Nonetheless, giving
appellant the benefit of doubt, the Office medical adviser took Dr. Diamond’s description to
mean a partial loss of both the ulnar and radial nerves along the entire length of the right index
finger. This would represent digital impairment of 10 and 15 percent respectively. If both
digital nerves are involved in the same digit, the sensory impairments relating to the ulnar and
radial palmar nerves are added.7 Appellant’s sensory loss would therefore be 25 percent.
If other impairments of the same digit are present, such as decreased motion, their
percentages are combined with the percentage due to sensory loss.8 According to the Combined
Values Chart,9 a 28 percent loss of motion combines with a 25 percent sensory loss for a total
digit impairment of 46 percent, which is one percent more than the Office awarded. The Board
will modify the Office’s hearing representative’s May 8, 2008 decision to find 46 percent
impairment to the right index finger.
Dr. Diamond combined loss of motion and sensory loss with loss of grip strength, but the
A.M.A., Guides strongly cautions against this practice. The A.M.A., Guides notes that, because
3

Asline Johnson, 42 ECAB 619 (1991); Manuel Gonzales, 34 ECAB 1022 (1983).

4

A.M.A., Guides 461 (Figure 16-21).

5

Id. at 463 (Figure 16-23).

6

Id. at 464 (Figure 16-25).

7

Id. at 449.

8

Id.

9

Id. at 604.

3

strength measurements are functional tests influenced by subjective factors that are difficult to
control, and the A.M.A., Guides is for the most part based on anatomic impairment, the A.M.A.,
Guides does not assign a large role to such measurements.10 The A.M.A., Guides states that in a
rare case, if the examiner believes the individual’s loss of strength represents an impairing factor
that has not been considered adequately by other methods in the A.M.A., Guides, the loss of
strength may be rated separately. The A.M.A., Guides advises, however:
“If the examiner judges that loss of strength should be rated separately in an
extremity that presents other impairments, the impairment due to loss of strength
could be combined with the other impairments, only if based on unrelated
etiologic or pathomechanical causes. Otherwise, the impairment ratings based on
objective anatomic findings take precedence. Decreased strength cannot be rated
in the presence of decreased motion, painful conditions, deformities or absence of
parts (e.g., thumb amputation) that prevent effective application of maximal force
in the region being evaluated.”11
Impairment due to loss of strength may be rated separately if the examining physician
believes loss of strength represents an impairing factor that has not been considered adequately
by other methods, if the loss of strength is based on unrelated etiologic or pathomechanical
causes and if decreased motion or painful conditions do not prevent effective application of
maximal force in the region being evaluated. However, Dr. Diamond did not address any of
these matters.12
Dr. Diamond added three percent for pain-related impairment, but he offered no
rationale. Discussing the difficulties associated with integrating pain-related impairment into an
impairment rating system, the A.M.A., Guides states:
“Finally, at a practical level, a chapter of the A.M.A., Guides devoted to painrelated impairment should not be redundant of or inconsistent with principles
impairment rating described in other chapters. The A.M.A., Guides’ impairment
ratings currently include allowances for the pain that individuals typically
experience when they suffer from various injuries or diseases, as articulated in
Chapter 1 of the A.M.A., Guides: ‘Physicians recognize the local and distant pain
that commonly accompanies many disorders. Impairment ratings in the A.M.A.,
Guides already have accounted for pain. For example, when a cervical spine
disorder produces radiating pain down the arm, the arm pain, which is commonly
10

Id. at 507.

11

Id. at 508 (original emphasis).

12

Further, it does not appear that Dr. Diamond tested grip strength more than once. The A.M.A., Guides states
that tests repeated at intervals during an examination are considered reliable if there is less than 20 percent variation
in the readings. If there is more than 20 percent variation in the readings, one may assume the individual is not
exerting full effort. The test is usually repeated three times with each hand at different times during the examination
and the values are recorded and later compared. Id. Dr. Diamond simply reported that testing at Level III revealed
30 kilograms of force strength involving the right hand versus 13 kilograms involving the left. The reliability of this
reading is not demonstrated.

4

seen, has been accounted for in the cervical spine impairment rating’ (p. 10).
Thus, if an examining physician determines that an individual has pain-related
impairment, he or she will have the additional task of deciding whether or not that
impairment has already been adequately incorporated into the rating the person
has received on the basis of other chapters of the A.M.A., Guides.”13
Without a sound explanation for incorporating pain-related impairment,14 Dr. Diamond
did not justify a three percent increase in appellant’s rating.
CONCLUSION
The Board finds that appellant has a 46 percent impairment of his right index finger due
to loss of motion and sensory deficit.
ORDER
IT IS HEREBY ORDERED THAT the May 8, 2008 decision of the Office of Workers’
Compensation Programs is affirmed as modified to find a 46 percent impairment of the right
index finger.
Issued: February 20, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Id. at 570.

14

See Id. (“When This Chapter Should Be Used to Evaluate Pain-Related Impairment”).

5

